455 F.2d 513
Craig Bryce BATEMAN, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 26606.
United States Court of Appeals,Ninth Circuit.
March 20, 1972.

Appeal from the United States District Court for the District of Arizona; James A. Walsh, Judge.
William D. Browning, of Estes, Browning & Zlaket, Tucson, Ariz., for plaintiff-appellant.
Richard K. Burke, U. S. Atty., James E. Mueller, Asst. U. S. Atty., Tucson, Ariz., for defendant-appellee.
Before DUNIWAY and HUFSTEDLER, Circuit Judges, and FERGUSON, District Judge.*
PER CURIAM:


1
After the judgment in this case was entered, Castro v. United States, 1971, 403 U.S. 903, 91 S. Ct. 2215, 29 L. Ed. 2d 678; Weber v. United States, 1971, 402 U.S. 939, 91 S. Ct. 1633, 29 L. Ed. 2d 107 were decided.  On remand in those cases, we vacated the judgments and remanded with instructions to set aside the pleas of guilty.  We do the same here.


2
The judgment is vacated and the cause is remanded to the District Court with instructions to set aside the plea of guilty and, thereafter, to conduct such further proceedings as may be proper.



*
 Honorable Warren J. Ferguson, United States District Judge, Central District of California, sitting by designation